Citation Nr: 1428053	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a low back disorder, claimed as lower back pain, to include as due to an undiagnosed illness or medically unexplained illness associated with service in the Persian Gulf. 

2. Entitlement to service connection for a gastrointestinal disorder, claimed as heartburn, to include as due to an undiagnosed illness or medically unexplained illness associated with service in the Persian Gulf. 

3. Entitlement to service connection for a pulmonary disorder, claimed as a chronic cough, to include as due to an undiagnosed illness or medically unexplained illness associated with service in the Persian Gulf. 

4. Entitlement to an initial rating greater than 30 percent prior to October 9, 2013, and greater than 50 percent as of that date, for posttraumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992, from December 2003 to March 2005, from March 2009 to July 2009, and from May 2011 to May 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at a hearing before the undersigned in April 2014.  A transcript is of record. 

At the hearing, the Veteran raised a new service connection claim for multiple sclerosis.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The service connection claims for a low back disorder, a gastrointestinal disorder (heartburn), and a pulmonary disorder (chronic cough) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran withdrew the appeal of the initial rating assigned his service-connected PTSD on the record at the April 2014 hearing before the undersigned.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran withdrew his appeal of the initial rating assigned his service-connected PTSD on the record at the April 2014 hearing.  Under 38 C.F.R. § 20.204(b), appeals may be withdrawn orally on the record at a hearing.  The hearing transcript reflects the Veteran's name and claim number, and clearly expresses his intent to withdraw this appeal.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on this issue.  Accordingly, the criteria for withdrawal of an appeal have been met.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the issue of a higher initial rating for the Veteran's PTSD is not appropriate, and the appeal will be dismissed.  See id.
ORDER

Entitlement to an initial rating greater than 30 percent prior to October 9, 2013, and greater than 50 percent as of that date, for PTSD is dismissed. 


REMAND

While the Board sincerely regrets the delay, the Veteran's service connection claims must be remanded for further development to ensure an informed decision and to afford them every due consideration.

It appears that there are no service treatment records (STRs) associated with the Veteran's periods of active service from December 2003 to March 2005 and from March 2009 to July 2009 in the claims file.  Further, with respect to the Veteran's May 2011 to May 2012 period of active service, only a few treatment records dated in 2012 are in the file.  The Nebraska National Guard has forwarded the Veteran's service personnel records and periodic examinations (none of which were performed during a period of active service) but not any treatment records or examination reports pertaining to the Veteran's active service periods after 1992, with the exception of the aforementioned 2012 records.  A request for service treatment records submitted to the Records Management Center (RMC) in July 2012 yielded a negative response, and a formal finding of unavailability has been made with regard to missing STRs pertaining to the May 2011 to May 2012 active service period.  

It is possible that no STRs were generated during the Veteran's later active service periods apart from those dated in 2012 pertaining to his dry eye disorder.  Nevertheless, another effort should be made to obtain any outstanding STRs in order to ensure that VA has fulfilled its statutory duty to assist.  If they still cannot be obtained or do not exist, the Veteran must be informed of this fact and provided an opportunity to submit any such records in his possession, and also notified of alternative forms of evidence he may submit in support of his claims. 

VA examinations and opinions are also necessary to assess the nature of the Veteran's claimed disorders and whether they were directly incurred in service or whether any are manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness associated with his Persian Gulf service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 C.F.R. § 3.317 (2013).  

While an August 2010 VA examination report addressed some of these issues, it is not sufficient to render an informed decision on these claims, as it did not address the issue of direct service connection, did not address the Veteran's low back disorder, did not explain why "infrequent esophageal spasm" associated with heartburn constituted a diagnosis, and did not explain the basis for the examiner's conclusion that no medically unexplained chronic multi-symptom illness was found.  Indeed, "functional gastrointestinal disorders" (which may be characterized by symptoms such as substernal burning or pain and indigestion, among others), as well as muscle pain, joint pain, and signs or symptoms involving the respiratory system (upper or lower) are all recognized as potential manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness.  See 38 C.F.R. § 3.317(a)(2) and (b).  Accordingly, further examination and opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The AOJ should take this opportunity to obtain the Veteran's outstanding VA treatment records.  The Veteran should also be requested to identify any relevant private treatment records, and to authorize VA to obtain these on his behalf or submit them himself. 

Accordingly, the case is REMANDED for the following actions:

1. Submit another request to the RMC and any other appropriate records repository for the Veteran's service treatment records pertaining to his periods of active service from December 2003 to March 2005, from March 2009 to July 2009, and from May 2011 to May 2012.  

As noted above, after the Veteran's first period of active service ending in July 1992, it appears that only his service personnel records and periodic examination reports (i.e. examinations performed as part of his enlistment in the National Guard) unrelated to these active duty periods are of record, apart from a few STRs dated in 2012.  It may be that additional STRs simply were not generated during these periods, but the AOJ should nevertheless ensure that appropriate efforts have been made to obtain any possibly missing STRs. 

The AOJ should also consider making the request for the STRs through the Personnel Information Exchange System (PIES) and using the appropriate request code (i.e. M04), if appropriate. 

All efforts to obtain these records must be fully documented and associated with the claims file.  If they still cannot be obtained, the Veteran must be informed of this fact and provided an opportunity to submit any such records in his possession, and also notified of alternative forms of evidence he may submit in support of his claims.  

2. Obtain the Veteran's outstanding VA treatment records from the Nebraska-Western Iowa Health Care System from June 2010 to May 2011, and from October 2013 forward.  These records should be associated with the Virtual File, if possible. 

3. Request the Veteran to identify any non-VA treatment records pertaining to the claims being remanded.  Then, take appropriate steps to secure copies of any treatment records identified by him which are not currently of record if he has furnished the necessary authorization.  

All efforts to obtain these records must be documented and associated with the claims file, to include any negative responses received.  The Veteran must also be notified of any failure to obtain such records, the steps taken to obtain them, what further action, if any, will be taken, and that it is ultimately his responsibility to submit the records in question. 

4. Then, schedule the Veteran for one or more VA examinations to assess the nature of his claimed low back disorder, gastrointestinal disorder (heartburn) and pulmonary disorder (chronic cough) and their relationship to service, to include whether they are manifestations of an undiagnosed or medically unexplained illness associated with his Persian Gulf service.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

Direct Service Connection: After reviewing the file and examining the Veteran, the examiner must specify the diagnoses associated with the Veteran's reported low back pain, gastrointestinal disorder (heartburn), and pulmonary disorder (chronic cough).  For any diagnosed disorder associated with these claimed conditions, the examiner must opine whether it is at least as likely as not (to at least a 50:50 degree of probability) related to active service, or whether such a relationship is unlikely (less than a 50:50 degree of probability).  

The examiner should consider (but need not necessarily discuss) the following information pertaining to each claimed disorder: 

Low back pain: The Veteran states that he has a low back disorder caused by wearing heavy body armor and carrying heavy equipment (lifting "up-armored" kits including armored doors weighing over 350 pounds when he worked in an add-on-armor shop, and pushing heavy pallets with ammunition and other supplies out of helicopters) during his periods of service in 2009 and 2011-2012, when he was deployed to Iraq and Afghanistan, respectively.  He experienced back pain at the time, but did not seek medical attention as he was able to work through the pain and did not wish to interrupt his duties. 

Gastrointestinal disorder/heartburn: The Veteran believes his heartburn, which he first noticed about a month after his return from Iraq according to his hearing testimony, was caused by stress and an inconsistent diet during deployment, including days when he had to go without food. 

Pulmonary disorder/chronic cough: The Veteran states that his chronic cough began during his deployment to Iraq in 2009 and believes it was caused from exposure to burn pits and oil well smoke.  Although the August 2010 examination report shows a diagnosis of chronic bronchitis secondary to smoking, the examiner should consider whether the Veteran also has a pulmonary condition related to such exposure, especially as his cough apparently was not present prior to his deployment to Iraq, notwithstanding his long history of smoking. 

Gulf War Examination: 
A. Undiagnosed illness: If the Veteran's low back pain, gastrointestinal symptoms (heartburn), and/or pulmonary symptoms (chronic cough) cannot be attributed to a known diagnosis, the examiner must provide an opinion as to whether the condition or conditions is/are manifestations of an undiagnosed illness.  
B. Medically unexplained illness: Alternatively, if any or all of these signs or symptoms can be diagnosed, but are without conclusive pathophysiology or etiology, the examiner must opine whether they are manifestations of a chronic multi-symptom illness, especially in light of the co-occurrence of these signs or symptoms.  
In making the above determinations, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification. 

The examiner is informed that functional gastrointestinal disorders-which may be characterized by symptoms such as substernal burning or pain and indigestion, among others-as well as muscle pain, joint pain, and signs or symptoms involving the respiratory system (upper or lower) are all recognized as potential manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness.  See 38 C.F.R. § 3.317(a)(2) and (b).  

All opinions provided must be supported by an explanation. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


